 



Exhibit 10.1
Bally Total Fitness Holding Corporation
Amendment to Employment Agreement
     THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated as of
September 14, 2006, is by and between Bally Total Fitness Holding Corporation, a
Delaware Corporation with its headquarters at 8700 West Bryn Mawr Avenue,
Chicago, Illinois 60631-3707 (hereinafter called “Bally”), and Marc Bassewitz
(hereinafter called the “Executive”).
     WHEREAS, Bally and Executive have entered into that certain Employment
Agreement dated as of January 1, 2005, which was amended on December 1, 2005
(the “Agreement”); and
     WHEREAS, Bally and Executive desire to further amend the Agreement on the
terms and conditions described herein;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements of the parties herein contained, the parties hereto agree as
follows:

1.   Capitalized terms not defined herein shall have the meanings ascribed to
them in the Agreement.

2.   Subparagraph (c) of Section 4 of the Agreement is amended and restated to
read in its entirety as follows:       Long-Term Incentive. The Executive shall
be eligible to participate in any plan under which senior executives of the
Company are eligible to receive equity compensation or other long-term incentive
grants (each, a “LTIP”) as may be determined by the Board or duly authorized
Committee of the Board.

3.   Except as amended hereby, the Agreement shall remain in full force and
effect, and as amended the same is hereby affirmed and ratified.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the date first written above.

     
 
   
Executive:
  /s/ Marc D. Bassewitz
 
  Marc D. Bassewitz
 
   
Date:
  September 14, 2006
 
   
Attest:
  /s/ Marilyn Kanouse
 
   
Date:
  September 14, 2006
 
   
 
   
Company:
   
 
   
By:
  /s/ John W. Rogers, Jr.
 
  John W. Rogers, Jr., Chairperson, Compensation Committee
 
   
Date:
  September 14, 2006
 
   
Attest:
  /s/ Marilyn Kanouse
 
   
Date:
  September 14, 2006
 
   
 
   
By:
  /s/ Harold Morgan
 
  Harold Morgan, SVP, Chief Administrative Officer
 
   
Date:
  September 14, 2006
 
   
Attest:
  /s/ Marilyn Kanouse
 
   
Date:
  September 14, 2006

-2-